Title: Return of the Virginia Regiment, 1 January 1757
From: Washington, George
To: 

 
A Return of the Strength and Disposition of the Virginia Regiment Commanded by Geo. Washington Esqr. January 1st 1757

               
                  
                  
                  Officers
                  
               
               
                  Companies
                  Where Posted
                  Commissioned
                  Staff
                  Non
                     Commission
                  Effective Rank and File
               
               
                  
                  
                  [Field Officers]
                  Captains
                  Lieutenants
                  Ensigns
                  
                  Sergeants
                  Drummers
                  Fit
                     for Duty
                  Sick
                  On
                     Command
                  On
                     Furlow
                  Total
               
               
                  Colo. Geo. Washington
                  Fort Loudoun
                  2
                  1
                  
                  1
                  3
                  3
                  1
                  48
                  7
                  12
                  
                  67
               
               
                  Lieutt Colo. Adam Stephen
                  Fort Cumberland
                  1
                  
                  1
                  1
                  1
                  2
                  
                  35
                  2
                  9
                  2
                  48
               
               
                  Captain Hog
                  Fort Dinwiddie
                  
                  1
                  1
                  1
                  
                  3
                  1
                  31
                  
                  19
                  
                  50
               
               
                  Mercer
                  Fort Loudoun
                  
                  1
                  
                  
                  
                  3
                  1
                  41
                  9
                  23
                  1
                  74
               
               
                  Waggener
                  Fort Pleasant, So. Branch
                  
                  1
                  1
                  1
                  
                  3
                  
                  39
                  
                  7
                  
                  46
               
               
                  Stewart
                  Maidstone als Conogochieg
                  
                  1
                  1
                  1
                  
                  2
                  
                  19
                  1
                  1
                  
                  21
               
               
                  Cocke
                  Fort Cumberland
                  
                  1
                  1
                  1
                  
                  3
                  1
                  34
                  1
                  2
                  
                  37
               
               
               
                  Bronaugh
                  Ditto
                  
                  1
                  1
                  1
                  
                  3
                  1
                  26
                  1
                  1
                  
                  28
               
               
                  Josha Lewis
                  Ditto
                  
                  1
                  1
                  1
                  
                  3
                  
                  18
                  
                  
                  
                  18
               
               
                  Woodward
                  Ditto
                  
                  1
                  1
                  1
                  
                  2
                  1
                  33
                  1
                  2
                  1
                  37
               
               
                  Spotswood
                  Fort Stephen[s]
                  
                  1
                  1
                  1
                  
                  3
                  1
                  31
                  2
                  
                  
                  33
               
               
                  Chas Lewis
                  Fort Cumberland
                  
                  1
                  1
                  1
                  
                  3
                  1
                  14
                  1
                  2
                  
                  17
               
               
                  Peachy
                  Ditto
                  
                  1
                  1
                  1
                  
                  3
                  1
                  32
                  1
                  4
                  
                  37
               
               
                  Bell
                  Fort Washington
                  
                  1
                  1
                  1
                  
                  3
                  1
                  39
                  2
                  
                  
                  41
               
               
                  McKenzie
                  Pearsall’s
                  
                  1
                  1
                  1
                  
                  3
                  1
                  47
                  
                  
                  
                  47
               
               
                  Harrison
                  Fort Cumberland
                  
                  1
                  1
                  1
                  
                  3
                  1
                  17
                  1
                  4
                  
                  22
               
               
                  Gist
                  Maidstone
                  
                  1
                  1
                  1
                  
                  3
                  1
                  29
                  2
                  1
                  
                  32
               
               
                  Total
                  
                  3
                  16
                  15
                  16
                  4
                  48
                  13
                  533
                  31
                  87
                  4
                  655
               
               
                  Absent Officer
                  Remarks
               
               
                  Major Andrew Lewis in Augusta by the Governors Command.
                  The Major is return’d in the Colonels Company having
                     none of his own.
               
               
                  Captn Stewart—at Williamsburg—Charls Lewis—at
                     Fredericksburg.
                  The Men return’d upon Command from the Colonel’s and
                     Captn Mercers Companys are reinforcing the Detachment at Maidstone &
                     it’s neighbourhood.
               
               
                  Spotswood—sent down with
                     the Indians
                  
               
               
                  Lieutt Williams In Richmond after Desertr
                  Those from Captn Hog are building the Fort upon
                     Roanoke.
               
               
                  Lowry—Resign’d
                  
               
               
                  Baker—sent
                     down in order to go to the Tus[caror]as
                  All the other’s are workmen taken out of the several
                     Companys to assist in Building Fort Loudoun
               
               
                  Fairfax Resign’d
                  
               
               
                  The Quarter Master has charge of the Stores at
                     Winchester
                  It may be seen by the above Return that there is two
                     Lieutts and an Ensign wanting to Compleat
               
            

Go: Washington

